546 F.2d 1143
81 Lab.Cas.  P 13,027
A. R. SUAREZ, Plaintiff-Appellant,v.BROTHERHOOD RAILWAY CARMEN OF the UNITED STATES AND CANADA,AFL-CIO, a Labor Organization, et al., Defendants-Appellees.
No. 76-2285Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 9, 1977.

David T. Lopez, Houston, Tex., for plaintiff-appellant.
Wm. J. Hickey, Edward J. Hickey, Jr., Washington, D. C., Craig Lewis, Houston, Tex., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Texas.
Before AINSWORTH, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
We review the district court's dissolution on defendants' motion of this agreed preliminary injunction on an abuse of discretion standard.  Blackshear Residents Organization v. Romney, 472 F.2d 1197 (5th Cir. 1973); Guillory v. Administrators of Tulane University, 306 F.2d 489 (5th Cir. 1962).  The argument that the district court was irrevocably bound by prior determinations loses its force in face of the district court's determination that there had been a change in circumstances warranting dissolution of the injunction.  This determination does not appear to be clearly erroneous.  Further, it does not appear that the court was in error in determining that no irreparable harm was demonstrated.  Cf. Morgan v. Fletcher, 518 F.2d 236 (5th Cir. 1975).  We determine only that the court did not err in refusing to continue the preliminary injunction, and express no view as to the ultimate outcome of the case, or on the issues argued to us which do not relate solely to the propriety of the district court's dissolution of the preliminary injunction.  See DiGiorgio v. Causey, 488 F.2d 527 (5th Cir. 1973).


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I